PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/832,285
Filing Date: 27 March 2020
Appellant(s): Apple Inc.



__________________
Brian B. Ho (REG#60,199)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action date 01/19/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Double Patenting
Claims 2-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 10-15 and 17-21 of Patent No. 9,619,143 B2 in view of Tse et al. (herein after Tse), US 2008/0134088 A1, and further in view of GSMArena Team “HTC Touch Review” November 2007 (hereinafter GSMArena).
WITHDRAWN REJECTIONS
The appellant’s filing of a terminal disclaimer referencing Patent No. 9,619,143 B2 overcomes the nonstatutory double patenting rejection set forth in the Office action dated 1/19/2022.  Thus, said nonstatutory double patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Appellant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 9-10 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling, US 2006/0197753 A1, in view of and GSMArena Team “HTC Touch Review” November 2007 (hereinafter GSMArena) and further in view of Tse et al. (hereinafter Tse), US 2008/0134088 A1. 

Hotelling was disclosed in an IDS dated 4-22-2020.
GSMArena was disclosed in an IDS dated 4-22-2020.

Regarding independent claim 2, Hotelling teaches a computing device ([0048] FIG. 2 multi-functional hand-held device (a computing device) that integrates both hardware and software components 104 and 106), comprising: 
a touch screen display ([0097] a touch screen in conjunction with GUI (comprising a touch screen display) may be configured as the primary input arrangement for a hand-held device); one or more processors ([0170] FIG. 28 is block diagram of exemplary hand-held device 600 including a controller 602, e.g., CPU (one or more processors)); memory (FIG. 28 and [0171] memory block 604 (memory)); and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (FIG. 28 and [0171] other computer code and data (and one or more programs) may reside within memory block 604 (wherein the one or more programs are stored in memory) that is operatively coupled to controller 62, e.g. CPU, wherein the controller 602 together with an operating system operates to execute (and configured to be executed by the one or more processors) computer code and produce and use data (the one or more computer programs including instructions for)): 
displaying a first set of a first plurality of icons on the touch screen display, and the first plurality of icons includes application launch icons (FIG. 18 and [0084-0085] the main menu GUI 260, displayed (displaying) on the screen of the multi-functional device (on the touch screen display), includes separate icons/buttons 262 (a first set of a first plurality of icons) for launching each of the various device functionalities (and the first plurality of icons includes application launch icons)), wherein each application launch icon represents a particular application, and activation of a respective application launch icon causes: launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched (FIG. 18 and [0085] when a button is pressed (and activation of a respective application launch icon causes), e.g. one of the buttons 262A-262I corresponding to specific device functionality (wherein each application launch button represents a particular application), the main page for the selected functionality, e.g. as shown in FIGS. 9-17, is brought into view on the display (launching and displaying of the particular application represented by the activated application launch icon, when the particular application is not already launched)), and displaying of the particular application represented by the activated application launch icon, when the particular application is already launched (FIG. 18 and [0085] to select another device functionality, the user simply selects the a soft home button 264 located in each of the GUI of each device functionality selected to return to the main menu page 260, and thereafter (when the particular application is already launched) selects the desired functionality in the main menu page 260 to display that selected button’s desired functionality (and display of the particular application represented by the activated application launch icon)).
Hotelling does not expressly teach wherein: the first plurality of icons includes a plurality of sets of icons that are separately displayed in the touch screen display; while displaying the first set of the first plurality of icons in the area of the touch screen display, detecting a first finger swipe gesture on the touch screen display in the area in a first direction; in response to detecting the first finger swipe gesture, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the area on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; and 
in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of firs plurality icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device.
However, GSMArena teaches wherein: first plurality of icons includes a plurality of sets of icons that are separately displayed in touch screen display (page 4 TouchFLO cube 3D interface with three main screens including…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs…Sliding a finger right or left across the display leafs through the available screens as shown in the middle figure on page 4; thus – this suggests that the icons within the Application section and the Media section (wherein first plurality of icons includes a plurality of sets of icons) are displayed separately in different screen sections (that are separately displayed) that a user leafs through using their finger to slide across the touch screen (in touch screen display) displaying the TouchFLO cube 3D interface); while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; in response to detecting the first finger gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons (page 4 TouchFLO cube 3D interface with three main screens including…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs…Sliding a finger right or left across the display leafs through the available screens as shown in the middle and bottom figures on page 4; thus – this suggests that the Application section/screen is initially presented (while displaying the first set of the first plurality of icons in the area of the) as shown in the middle figure on page 4 and the next screenshot shown within the middle figure suggests that sliding a finger to the left (detecting a first finger swipe gesture on the touch screen display; in response to detecting the first finger swipe gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction) rotates the cube 3D interface such that the Application section with 6 square keys is replaced (replacing display of the first set of the first plurality of icons) with the Media section with the Music, Photos and Video tabs (with display of a second set of the first plurality of icons on the touch screen display) wherein each of the Application section (the first set of the first plurality of icons) and the Media section (wherein the second set of the first plurality of icons) are presented as separate user interface screen as suggested and shown in the bottom figure on page 4 with distinct plurality of icons (is distinct from)); and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of device (page 4 TouchFLO cube 3D interface with three main screens including…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs.  The Contacts segment has a 3x3 grid of keys, for assigning your favorite contacts…Sliding a finger right or left across the display leafs through the available screens as shown in the middle and bottom figures on page 4; thus - this suggests that the Application section/screen is initially presented  as shown in the middle figure on page 4 and the last screenshot shown within the middle figure suggests that sliding a finger to the right instead of to the left (in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction) rotates the cube 3D interface such that the Application section with 6 square keys is replaced (replacing display of the first set of the first plurality of icons) with the Contacts segment assigned favorite contacts (with display of information customized to a user of device) wherein the contents of the Contacts segment does not contain the icons of the Application section nor icons of the Media section (other than a set in the plurality of sets of icons) as suggested and further shown in the bottom figure on page 4 of the contents of the three main screens).
Because Hotelling and GSMArena address the same issue of a touch interface implemented on a multifunctional mobile device, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings of wherein: first plurality of icons includes a plurality of sets of icons that are separately displayed in touch screen display; while displaying the first set of the first plurality of icons on the touch screen display, detecting a first finger swipe gesture on the touch screen display; in response to detecting the first finger gesture on the touch screen display: in accordance with a determination that the first finger swipe gesture is in a first direction, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of device as suggest by GSMArena into Hotelling computing device, with a reasonable expectation of success, such that Hotelling’s user interface incorporates the TouchFLO 3D cube interface for the user to navigate through the menus of soft button device functionalities to be activated and to provide a screen for customized user’s favorite contacts to be navigated to upon a swipe gesture opposite the swipe gesture to navigate to the other set of icons from the initial displayed set of icons, as suggested by GSMArena, to teach wherein: the first plurality of icons includes a plurality of sets of icons that are separately displayed in the touch screen display; while displaying the first set of the first plurality of icons in the area of the touch screen display, detecting a first finger swipe gesture on the touch screen display in the area in a first direction; in response to detecting the first finger swipe gesture, replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons in the area on the touch screen display, wherein the second set of the first plurality of icons is distinct from the first set of the first plurality of icons; and in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of firs plurality icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device.  This modification would have been motivated by the desire to provide the user with a more appealing and user friendly way of moving around the interface (GSMArena page 3 bottom paragraph).
Hotelling and GSMArena do not expressly teach wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.
However, Tse teaches wherein displayed information includes one or more of weather, stocks, calendar entries, and recent messages for the user ([0032] an electronic device 10 includes a processor 40.  Device 10 may be a mobile computing device such as a Smartphone, [0035] FIG. 4…processor 40 can provide various images via display 18, such as main image 50…is one of numerous images, displays, screens, pages, etc. that processor 40 provides via display 18 (wherein main image 50 is one a display, screen or page that processor 40 provides via display is construed as wherein displayed information), [0036] image 50 may include a plurality of image portions, each of which is associated with an application that is capable of storing personalized user data…Image 50 may include a calendar image portion 54, which may include calendar information and indicate whether a user has any upcoming appointments…Further, image 50 may include a message image portion 56, which may provide messaging information and/or indications as to whether any new email, text messages, and/or other types of messages have recently been received (includes one or more of weather, stocks, calendar entries, and recent messages for the user)).
Because Hotelling, in view of GSMArena, and Tse address the same issue of displaying information customized to a user on a display screen of a mobile device, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings of wherein displayed information includes one or more of weather, stocks, calendar entries, and recent messages for the user as suggest by Tse into Hotelling and GSMArena computing device, with a reasonable expectation of success, such that Hotelling and GSMArena’s user interface incorporating the TouchFLO 3D cube to provide a screen for customized user’s favorite contacts to be navigated to upon a swipe gesture is further modified to display one or more of calendar entries and recent messages for the user, as suggested by Tse, to teach wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.  This modification would have been motivated by the desire to provide the user with an image screen that can be the “top level” image provided to users as users “back out” of previous images provided on a device to wherein the “top level” image would provide personalized user data (Tse [0040]).

Regarding dependent claim 3, Hotelling, in view of GSMArena and Tse, teach the computing device of claim 2, wherein replacing display of the first set of the first plurality of icons with display of a second set of the first plurality of icons on the touch screen display comprises an animation that moves the first set out of a first area and the second set into the first area (see GSMArena page 4 TouchFLO cube is an animated 3D interface alternating between three separate desktops as a user’s finger rotates the cube by sweeping gestures…The Application section has 6 square keys: email, SMS/MMS, internet explorer, tasks, comm manager, and calendar.  The Media section has the Music, Photos and Video tabs…Sliding a finger right or left across the display leafs through the available screens as shown in the middle figure on page 4; thus – this suggests when the Application section with 6 square keys is rotated (wherein replacing display of the first set of the first plurality of icons) to display the Media section with Music, Photos and Video tabs (with display of a second set of the first plurality of icons) via user’s finger sweep gesture on the display screen (on the touch screen display) wherein the rotation is represented via the animated 3D TouchFLO cube moving (comprises an animation that moves) the face of the cube displaying the Application section (the first set) off the display screen desktop (out of a first area) and replacing the displayed screen desktop with (into the first area) the Media section (and the second set)).

Regarding independent claim 9, claim 9 is a method claim that is substantially the same as the computing device of claim 2.  Therefore, claim 9 is rejected for the same reason as claim 2.  In addition, Hotelling teaches a method ([0150] FIG. 26 touch method 500).

Regarding dependent claim 10, claim 10 is a method claim that is substantially the same as the computing device of claim 3.  Therefore, claim 10 is rejected for the same reason as claim 3.

Regarding independent claim 16, claim 16 is a non-transitory computer readable storage medium claim that is substantially the same as the computing device of claim 2.  Therefore, claim 16 is rejected for the same reason as claim 2.  In addition, Hotelling teaches a non-transitory computer-readable storage medium storing one or more programs ([0176] computer readable medium storing computer readable code) configured to be executed by one or more processors of a device ([0171] hand-held device with controller executes computer code) with a touch screen display ([0097] a touch screen in conjunction with GUI (with a touch screen display) may be configured as the primary input arrangement for a hand-held device), the one or more programs including instructions for (FIG. 28 and [0171] other computer code and data may reside within memory block 604 that is operatively coupled to controller 62, e.g. CPU, wherein the controller 602 together with an operating system operates to execute computer code and produce and use data).

Regarding dependent claim 17, claim 17 is a non-transitory computer-readable storage medium claim that is substantially the same as the computing device of claim 3.  Therefore, claim 17 is rejected for the same reason as claim 3.
Claims 4, 11 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view GSMArena and Tse, as applied in the rejections of Claims 2, 9 and 16 respectively, and further in view of “HTC Touch and TouchFLO interface” Video by Matthew Miller, video Published June 7, 2007 https://www.youtube.com/watch?v=6oUp4wOcUc4 (hereinafter Miller).

Regarding dependent claim 4, Hotelling, in view of GSMArena and Tse, teach all the elements of claim 2.
Hotelling, GSMArena and Tse do not expressly teach further including instructions for: detecting a second finger gesture on an icon in the second set of the first plurality of icons; and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected.
However, Miller teaches further including instructions for: detecting a second finger gesture on an icon in the second set of the first plurality of icons (video time 3:36 to 3:39 wherein (further including instructions for: detecting) the finger tapping on (a second finger gesture) the Music icon (on an icon) of the section of icons displayed on the screen (in the second set of the first plurality of icons)); and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected (video time 3:36 to 3:41 wherein in response to tapping on (and in response to detecting the second finger gesture) Music icon device starts the Window Mobile 6 Audio Manager and is displayed on the screen (displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected)).	Because Hotelling, in view of GSMArena and Tse, and Miller address the same issue of a touch screen device implementing the TouchFlo interface with a displayed section that includes the Music, Photos and Videos icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings further including instructions for: detecting a second finger gesture on an icon in the second set of the first plurality of icons; and, in response to detecting the second finger gesture, displaying an application that corresponds to the icon in the second set upon which the second finger gesture was detected as suggest by Miller into Hotelling, GSMArena and Tse’s computing device, with a reasonable expectation of success, such that Hotelling, GSMArena and Tse’s user interface incorporates the TouchFLO interface display section that includes the Music, Photos and Videos icons wherein upon tapping on the Music icon the device starts the Windows Mobile 6 Audio Manager, as suggested by GSMArena.  This modification would have been motivated by the desire to provide the user with easier interface to playing music (Miller video time 3:41-3:57 discusses the interface displayed and the ease of using the touch interface presented to play music).

Regarding dependent claim 11, claim 11 is a method claim that is substantially the same as the computing device of claim 4.  Therefore, claim 11 is rejected for the same reason as claim 4.

Regarding dependent claim 18, claim 18 is a non-transitory computer-readable storage medium claim that is substantially the same as the computing device of claim 4.  Therefore, claim 18 is rejected for the same reason as claim 4.
Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view GSMArena and Tse, as applied in the rejections of Claims 2, 9 and 16 respectively, and further in view of “HTC Touch – TouchFLO demo” Video by Mobilissimo.ro, video Published June 5, 2007 https://www.youtube.com/watch?v=YQ8TQ9Rr_7E (hereinafter Mobilissimo), and further in view Miller.

Regarding dependent claim 5, Hotelling, in view of GSMArena and Tse, teach all the elements of claim 2.
Hotelling, GSMArena and Tse do not expressly teach further including instructions for: detecting a third finger gesture on the touch screen display; in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display.
However, Mobilissimo teaches further including instructions for: detecting a third finger gesture on the touch screen display; in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display (video time 0:18.1 to 0:19 suggests that the device detects a finger sweeping gesture down on the touch screen (further including instructions for detecting a third finger gesture on the touch screen display) and then (in response to detecting the third finger gesture) the displayed media section comprising of the Music, Photos and Videos icons is replaced (replacing display of the second set of the first plurality of icons) on the touch screen with the display of a homescreen including icons (with display of a third set of the first plurality of icons on the touch screen display)).
Because Hotelling, in view of GSMArena and Tse, and Mobilissimo address the same issue of a touch screen device implementing the TouchFlo interface with a displayed section that includes the Music, Photos and Videos icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings further including instructions for: detecting a third finger gesture on the touch screen display; in response to detecting the third finger gesture, replacing display of the second set of the first plurality of icons with display of a third set of the first plurality of icons on the touch screen display as suggest by Mobilissimo into Hotelling, GSMArena and Tse’s computing device, with a reasonable expectation of success, such that Hotelling and GSMArena’s user interface incorporates the features of the TouchFLO interface section that includes the Music, Photos and Videos icons wherein upon detecting a user finger down swipe gesture the displayed interface section that includes the Music, Photos and Videos icons is replaced with a homescreen including icons, as suggested by Mobilissimo.  This modification would have been motivated by the desire to provide the user with a capability to conveniently navigate through a plurality of icons on a hand-held device through one hand operation with a single finger (Mobilissimo entire video show single hand operation of device with one finger).
Hotelling, GSMArena, Tse and Mobilissimo do not expressly teach detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected. 
However, Miller teaches detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected (video time 2:07 to 2:20 suggests that upon user finger touching (detecting a fourth finger gesture) the last icon (on an icon) with the plurality of icon on the homescreen (in the third set of the first plurality of icons) and the device presents the Launcher window with listing of shortcuts including any customized shortcuts created by the user (and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected)).
Because Hotelling, in view of GSMArena, Tse and Mobilissimo, and Miller address the same issue of a touch screen device implementing the TouchFlo interface with a homescreen that includes a plurality of icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings further including detecting a fourth finger gesture on an icon in the third set of the first plurality of icons; and, in response to detecting the fourth finger gesture, displaying an application that corresponds to the icon in the third set upon which the fourth finger gesture was detected as suggest by Miller into Hotelling, GSMArena, Tse and Mobilissimo’s computing device, with a reasonable expectation of success, such that Hotelling, GSMArena, Tse and Mobilissimo’s user interface displaying the homescreen with a plurality of icons after detecting a downward swipe gesture includes an icon that upon user touch selection displays a launcher with shortcuts including user customized shortcuts, as suggested by Miller.  This modification would have been motivated by the desire to provide the user an icon to access user customized shortcuts (Miller video time 2:07 to 2:20).

Regarding dependent claim 12, claim 12 is a method claim that is substantially the same as the computing device of claim 5.  Therefore, claim 12is rejected for the same reason as claim 5.

Regarding dependent claim 19, claim 19 is a non-transitory computer-readable storage medium claim that is substantially the same as the computing device of claim 5.  Therefore, claim 19 is rejected for the same reason as claim 5.
Claims 8, 15 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hotelling in view GSMArena and Tse, as applied in the rejections of Claims 2, 9 and 16 respectively, and further in view Mobilissimo.

Regarding dependent claim 8, Hotelling, in view of GSMArena and Tse, teach all the elements of claim 2.
Hotelling, GSMArena and Tse do not expressly teach wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing.
However, Mobilissimo teaches wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing (video time 0:24 indicates that navigation can be left or right, video time 0:31.3 shows user finger on the touch screen of a section displaying 6 application icons wherein the finger is not in any particular area aligned with any indicia, video time 0:31.2 suggests that if the finger on the displayed section of the displaying the touch screen is a sweeping gesture to the left, the display would change to the section with Music, Photos and Video icons; thus – this suggests because navigation between the sections can be left or right, a finger gesture placed on the touchscreen of the section displaying 6 application icons sweeping left (wherein the first finger swipe gesture), and not aligned to any indicia (is at a location on the touch screen display that does not align with any indicia), would result in replacing the screen displaying the section with the 6 application icons to the screen displaying the section with the Music, Photos and Video icons (representative of said replacing)).
Because Hotelling, in view of GSMArena and Tse, and Mobilissimo address the same issue of a touch screen display implementing TouchFlo interface enabling a user to navigate through various displayed screen section including a display screen section with 6 application icons and a separate display screen section with Music, Photos and Video icons, accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate teachings wherein the first finger swipe gesture is at a location on the touch screen display that does not align with any indicia representative of said replacing as suggest by Mobilissimo into Hotelling, GSMArena and Tse’s computing device, with a reasonable expectation of success, such that the TouchFlo interface implemented on Hotelling, GSMArena and Tse’s electronic device is further modified to enable a user to touch on a location of a touch screen not aligned to any particular indicia and perform a leftward swipe gesture from that touch location to replace the display screen section containing 6 applications icon, to be replaced with the display section containing Music, Photos and Video icons, as suggested by Mobilissimo.  This modification would have been motivated by the desire to provide the user with a capability to conveniently navigate through a plurality of icons on a hand-held device through one hand operation with a single finger (Mobilissimo entire video show single hand operation of device with one finger).

Regarding dependent claim 15, claim 15 is a method claim that is substantially the same as the computing device of claim 8.  Therefore, claim 15 is rejected for the same reason as claim 8.

Regarding dependent claim 22, claim 22 is a non-transitory computer-readable storage medium claim that is substantially the same as the computing device of claim 8.  Therefore, claim 22 is rejected for the same reason as claim 8.

 (2) Response to Argument
In the appeal brief pages 19-29 Appellant argues that the Office Action erred in the rejections under 35 U.S.C. 103 of independent claims 2, 9, 16 and dependent claims 3-5, 9, 10-12, 15, 17-19 and 22.  Independent claim 2 is representative of the independent claims at issue in this appeal for this application.  The appealed claims stand and fall together.

Appellant argues, on pages 19-22, the rejection of representative independent claim 2 should be overturned because the cited references fail to teach or suggest “in response to detecting the first finger swipe gesture on the touch screen display:…in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device, wherein the information includes one or more of weather, stocks, calendar entries, and recent messages for the user.” Further, Examiner incorrectly dissected claim 2 so that Examiner only needed to find a user interface with “information includ[ing] one or more of weather, stocks, calendar entries, and recent messages for the user.”  Merely finding Tse reference with a user interface that includes such information should not and is not enough to teach or suggest the claim 2 limitations in combination with Hotelling and GSMArena.  Additionally, such information displayed “in response to detecting the first finger swipe gesture on the touch screen display” and “in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction” is not taught or suggested by Tse, or Hotelling and GSMArena taken alone or in combination with Tse.

Examiner respectfully disagrees.  
Tse in combination with Hotelling and GSMArena does teach “in response to detecting the first finger swipe gesture on the touch screen display:…in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device”.  In response to Appellant’s arguments against Tse reference individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Specifically, Hotelling, in view of GSMArena, is considered to teach or suggest “in response to detecting the first finger swipe gesture on the touch screen display:…in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device” wherein an initial Applications section screen is displayed and a finger gesture on the display to the right brings up the Contacts segment screen that allows for user to customization information by assigning favorite contacts (GSMArena pg. 4 middle graphic).  Tse clarifies by teaching or suggesting that the user customization information can be one a calendar entries and recent messages as personalized user data ([0036]).  Thus, the combination of Hotelling, GSMArena and Tse teaches or suggests “in response to detecting the first finger swipe gesture on the touch screen display:…in accordance with a determination that the first finger swipe gesture is in a direction that is substantially opposite the first direction, replacing display of the first set of the first plurality of icons with a display of information, other than a set in the plurality of sets of icons, customized to a user of the device”.  Tse is analogous prior art because Tse is trying to provide customized user information on a “top level” screen that can be navigated to by the user through “back out” of previous image screens ([0036], [0040]) which is also what Hotelling in view of GSMArena addresses (GSMArena pg.4 middle figure sliding finger to right to switch to a user customizable Contact screen).  Additionally, one of ordinary skill in the art would have recognized the applications disclosed in Tse ([0040] particular applications i.e. email and calendar) overlaps with some of the applications displayed on GSMArena’s TouchFlo interface (i.e. graphics on page 4 show a calendar application and an email application).  A person of ordinary skill in the art would have been motivated to combine Tse’s suggestions that an image screen include personalized user data information of calendar appointments and messages to implement customizing personal user data for a “top level” image screen that can be reached by the user through “back out” of previous image screens (Tse [0040]) as this would provide a convenient consolidation for multiple types of personalized information of interest.  Thus, the combination Hotelling, GSMArena and Tse is proper under 35 U.S.C. 103 and teach the claim 2 limitations as a whole.
 
Appellant argues, on pages 23-25, the rejection of representative independent claim 2 should be overturned because the cited references fail to teach or suggest two logical branches conditionally occurring “in response to detecting the first finger swipe gesture on the touch screen display”: a first branch to display “a second set of the first plurality of icons” when the first finger swipe gesture is “in a first direction” and a second branch to display “information include[ing] one or more of weather, stocks, calendar entries, and recent messages for the user” when the first finger swipe gesture is “in a direction that is substantially opposite the first direction.” Specifically, GSMArena fails to teach or suggest the particular information required by the second branch, Tse is neither displayed in response to detecting a finger swipe gesture nor in accordance with a finger swipe gesture being in a direction that is substantially opposite a direction that is substantially opposite a direction causing a set of icons to be displayed, and Examiner must identify a reference that displays the particular information from the second branch in the context of the rest of claim 2.

Examiner respectfully disagrees.
Appellant’s argument that a single reference must contain all of the claim limitations regarding the particular information from the second branch in the context of the rest of claim 2 is misplaced as the references are being applied under 35 U.S.C. 103 and need not each disclose all of the claimed limitations. The combination of Hotelling, in view GSMArena and Tse, does teach “in response to detecting the first finger swipe gesture on the touch screen display”: a first branch to display “a second set of the first plurality of icons” when the first finger swipe gesture is “in a first direction” and a second branch to display “information include[ing] one or more of weather, stocks, calendar entries, and recent messages for the user” when the first finger swipe gesture is “in a direction that is substantially opposite the first direction.”  In response to Appellant’s arguments against GSMArena and Tse references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	Hotelling in view of GSMArena teaches or suggests “in response to detecting the first finger swipe gesture on the touch screen display”: a first branch to display “a second set of the first plurality of icons” when the first finger swipe gesture is “in a first direction” (GSMArena pg. 4 middle graphic showing sliding finger left replaces Applications section icons with Media section icons) and a second branch to display “information…customized to a user of the device” when the first finger swipe gesture is “in a direction that is substantially opposite the first direction” (GSMArena pg. 4 middle graphic showing sliding finger right replaces Applications section icons with Contact segment for assigning user’s favorite contacts). Tse clarifies that the information customized to a user of the device can be one of personalized user data including calendar appointments or messages (Tse [0036]).  Thus, the combination of Hotelling, GSMArena and Tse teaches or suggests the claim limitations of claim 2.  
 
Appellant argues, on pages 25-29, the rejection of representative independent claim 2 should be overturned as there is no suggestion or motivation to make the Examiner’s modifications to GSMArena and the combination relies on impermissible hindsight.  
Additionally, (a) the Examiner’s purported modification would render the invention in GSMArena unsatisfactory for its intended purpose because (1) all three sections are highly curated to include particular content that separates functionality between these three sections and (2) there is nothing to suggest that a user would be able to add any type of content to any particular section.
Further, (b) the Examiner’s purported modification would change the principle of operation of GSMArena because the combination of Contacts section discussed in GSMArena with the calendar entries and recent messages of Tse would result in a bizarre situation where different types of content are included in a section reserved for a particular type of content.

Examiner respectfully disagrees.
Firstly, in response to appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, one of ordinary skill in the art would have been motivated to combine Tse’s teaching that information customized to a user would include calendar appointments and/or messages with GSMArena’s Contact segment allowing user’s to assign customized information because doing so would allow the user interface to provide a “top level” image providing the personalized user data (Tse [0040]).  Secondly, in response to appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).	
Appellant’s arguments regarding modification to add calendar entries and/or recent messages from a user from Tse to the Contacts section of TouchFLO cube from GSMArena would (a) rendering the invention in GSMArena unsatisfactory for its intended purpose and (b) change the principle of operation of GSMArena are merely allegations made by Appellant instead of actual disclosures of GSMArena.  GSMArena’s TouchFLO is trying to provide user-friendliness by providing touch based navigation around the user interface (pg. 3 bottom paragraph).  Tse is trying to provide a “top level” image screen that can include a plurality of image portions each providing a subset of personalized user data (Tse [0040]).  GSMArena and Tse are analogous art because they address the same issue of having portions that provide subset of personalized user data (contact data for GSMArena and various data types including calendar entries and messages for Tse).  Nowhere in GSMArena states that a modification for adding calendar entries and/or messages to the Contacts section as personalized user information, as suggested by Tse, will render GSMArena’s invention unsatisfactory for its intended purpose nor change the principal of operation of GSMArena’s invention.  On the contrary, GSMArena further indicates that “TouchFLO still needs to…offer broader content handling and third-party software management” (pg. 4 bottom paragraph) which further suggests that the GSMArena is ready for further modifications.  Accordingly, it would have been obvious for one of ordinary skill in the art to combine GSMArena with Tse for reasons set forth above, and such combination is proper.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/KC CHEN/Examiner, Art Unit 2143                                                                                                                                                                                                        

Conferees:
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.